DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Claims 1, 4-15, and 18-22  are pending.  Claims 20-22 are new.  

Specification
The attempt to incorporate subject matter into this application by reference to: “Predicting Breast Cancer by Applying Deep Leaming to Linked Health Records and Mammography Images” by  Akselrod-Balin, A., Chorev M., et al, in Radiology is ineffective because the article was not published at the time of filing.  
It is noted that the originally filed disclosure states that “some parts of this patent application are in press, and scheduled to be published on June 16, 2019.” (pg. 7, lines 13-17)  However, according the publication information provided by Radiology, the article was published online on June 18, 2019, and was therefore not published or publicly available at the time of filing.   As set forth in the MPEP, “[s]ince a disclosure must be complete as of the filing date, subsequent publications or subsequently filed applications cannot be relied on to establish a constructive reduction to practice or an enabling disclosure as of the filing date. White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 218 USPQ 961 (Fed. Cir. 1983); In re Scarbrough, 500 F.2d 560, 182 USPQ 298 (CCPA 1974); In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974). (See MPEP 608.01(p)(I)(A)).
As such, the specification amendment filed 4/10/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is: the text is from pages 1-4 of Appendix E1 of “Predicting Breast Cancer by Applying Deep Leaming to Linked Health Records and Mammography Images, Jun. 18, 2019, of Akselrod-Balin, A., Chorev M., et al,  in Radiology.
Applicant is required to cancel the new matter in the reply to this Office Action.

Information Disclosure Statement
The information disclosure statement filed 7/2/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-15 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 18 recite “a feature vector created from the intermediate vector and the plurality of non-imaging clinical parameters.”  However, in reviewing the originally filed disclosure, the Examiner was unable to locate any description or explanation how a feature vector is generated from an “intermediate vector.”  More specifically, the disclosure does not set forth an algorithm, equation, or a particular set of steps to define the relationship between “intermediate vector” and the “feature vector,” except to state that the feature vector is created from the intermediate vector.  
Claims 1 and 18 also recite “an intermediate vector storing a plurality of embedding values computed for the at least one anatomical image.”    However, the specification does not set forth, either by definition or example, what an “embedding value” is and/or how it is computed for an image (or images). 
Claims 4-15, 20-22 and  claim 19 inherit the deficiencies of their respective independent claims, and are therefore also rejected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-15 and 18-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite “a plurality of embedding values computed for the at least one anatomical image.”  It is unclear to the Examiner is being referenced by the phrase “embedding values.”  As explained in the rejection under 112(a) the original disclosure does not provide a description of embedding values.  Moreover, the term does not appear to be an established term of art.  
Claims 4-15, 20-22 and  claim 19 inherit the deficiencies of their respective independent claims, and are therefore also rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 9-13, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (WO 2017173428 A1) in view of Okrongly (WO 2020205204 A1)
Claim 1. Cohen teaches a method of selecting patients for treatment, comprising: 
feeding at least one anatomical image of a patient depicting a target tissue, ( par. 178:  the neural net can be trained to learn to identify specific medical data (e.g., images, unstructured, structured, etc.). Neural net NN3 may classify the data into different data types, e.g., raw images, numeric/structured data; par. 179- NN3 may separate the identified patient data into different categories of information, e.g., raw images, unstructured data (e.g., physician notes, diagnosis, treatments, radiological notes, etc.), numerical data (e.g., blood test results, biomarkers), demographic data (age, weight, etc.) and biomarker velocity).;   and a plurality of non-imaging clinical parameters of the patient into at least one neural network component of a model (par. 169-data from a patient's medical records and other publicly available data is provided to a master neural net, wherein the master neural net analyzes the data to predict a patient' s individual risk of having cancer; par 172-173- receiving patient medical record data from EMR database access.).;  
outputting by the at least one neural network component, an intermediate vector storing a plurality of embedding values computed for the at least one anatomical image, a plurality of values outputted by a dense layer of the at least one neural network component in response to an input of at least some of the non-imaging clinical parameters, and an intermediate value indicative of likelihood of malignancy for the target tissue;  (par. 201-a neural network(s) use clinical data to determine biomarker velocity and determines whether the velocity is indicative of the presence of cancer.; par. 202-neural net extracts portions of images relevant to determining an increased risk of cancer.)
feeding into a classifier component of the model, a feature vector created from the intermediate vector and the plurality of non-imaging clinical parameters; ( par. 205-206-assigned weights applied to neural net inputs and predict a % likelihood of having cancer/ patient risk score.) 
selecting patients for treatment according to an indication of likelihood of malignancy in the target tissue outputted by the model. (par. 44- machine learning system may be utilized to determine the best cohort grouping as well as determine how biomarker composite data, medical data and other data are to be combined in order to generate a risk categorization in an optimal or near-optimal manner... The machine learning system yields a numerical risk score for each patient tested, which can be used by physicians to make treatment decisions concerning the therapy of cancer patients or, importantly, to further inform screening procedures)
Claim 1 has been further amended to recite “wherein selecting comprises tagging a record of the patient with an indication of recommendation for a biopsy, for patients having a value indicative of likelihood of malignancy above a threshold, or a recommendation to either delay or not perform the biopsy for patients having a value indicative of likelihood of malignancy beneath the threshold.”
Cohen discloses tagging a record of the patient with a likelihood of malignancy above a threshold in imaging data for the patient. (par. 352-a patient risk score is generate a probability value for a malignant nodule and classify the radiographically apparent pulmonary nodules in a patient as malignant, if the probability value is above the threshold value, or classify the radiographically apparent pulmonary nodules in a patient as benign, if the probability value is below the threshold value.; par. 353-a report is output indicating the patient’s risk. )
Cohen does not explicitly disclose  a recommendation for a biopsy, for patients having a value indicative of likelihood of malignancy above a threshold, or a recommendation to either delay or not perform the biopsy for patients having a value indicative of likelihood of malignancy beneath the threshold.    Okrongly discloses providing an indication of recommendation for a biopsy, for patients having a value indicative of likelihood of malignancy above a threshold, or a recommendation to either delay or not perform the biopsy for patients having a value indicative of likelihood of malignancy beneath the threshold.  (par. 37-38: PIRADS scores or Likert scores above or below a given threshold recommend different actions; a subject with a radiology reporting scale score associated with the absence of detectable prostate cancer (e.g., aggressive prostate cancer) is not recommended for prostate biopsy and/or an intervention. In some embodiments, the subject may be recommended for prostate biopsy and/or an intervention (e.g., active surveillance, radical prostatectomy) when the radiology reporting scale score is associated with detectable prostate cancer (e.g., aggressive prostate cancer). For instance, a radiology reporting scale score of 3 may be associated with a moderate risk of prostate cancer (e.g., aggressive prostate cancer), to some such cast», the subject may be recommended for prostate biopsy and/or less aggressive intervention. Alternatively, the subject may opt for more aggressive treatment. A radiology reporting scale score of 4 or 5 may be associated with a high risk of prostate cancer. In such cases, the subject may be recommended for prostate biopsy and/or more aggressive treatment.)
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method Cohen with the teaching of Okrongly to include a recommendation for a biopsy, for patients having a value indicative of likelihood of malignancy above a threshold, or a recommendation to either delay or not perform the biopsy for patients having a value indicative of likelihood of malignancy beneath the threshold, with the motivation of minimizing unnecessary and invasive biopsy procedures in patients (Okrongly: par. 4)

Claim 4.	Cohen teaches  the method of claim 1, wherein the at least one neural network comprises a first and second subset, wherein the at least one anatomical image and the plurality of non-imaging clinical parameters are fed into the first subset and the at least one anatomical image is fed into the second subset, wherein the intermediate vector stores outputs of the first and second subsets, wherein the first subset outputs the plurality of embedding values, the plurality of values outputted by the dense layer, and the intermediate value, and the second subset outputs a second plurality of embedding values computed for the at least one anatomical image and a second intermediate value indicative of likelihood of malignancy for the target tissue. (see par. 178-180:  by providing a sufficiently large number of training data sets in which known medical data of specified types are presented to the neural net, and by progressing through an iterative process in which potential medical data identified by the neural net is marked as correct or incorrect with regard to the known type, the neural net can be trained to learn to identify specific medical data (e.g., images, unstructured, structured, etc.). Neural net NN3 may classify the data into different data types, e.g., raw images, numeric/structured data, BM velocity, unstructured data, etc., and the data may be stored in an extracted data knowledge store (KS) 130 (see FIG. IB).
Claim 5. 	Cohen teaches the method of claim 1, wherein the at least one anatomical image comprises a plurality of anatomical images, wherein each one of the plurality of anatomical images is fed into the at least one neural network component, wherein outputs of the at least one neural network for the plurality of anatomical images are aggregated to compute the intermediate vector. (par. 202-neural network analyzes raw images  and may extract portions of images relevant to determining an increased risk of cancer)
Claim 6. 	Cohen teaches the method of claim 1, wherein each of the plurality of anatomical images depicts a respective unique image planes of the target tissue. (par. 199-distinct raw images:  ata may be classified as raw images 155 (e.g., X-rays, CT scans, MRI, ultrasounds, EEG, EKG, etc.), and the raw images may be provided to NN10 for further analysis)
Claim 7. 	Cohen teaches the method of claim 1, wherein the at least one anatomical image comprises a plurality of anatomical images each fed into the at least one neural network component, (par. 178- the neural net can be trained to learn to identify specific medical data (e.g., images, unstructured, structured, etc.). Neural net NN3 may classify the data into different data types, e.g., raw images, numeric/structured data, BM velocity, unstructured data, etc., and the data may be stored in an extracted data knowledge store (KS) 130; the feature vector further includes a plurality of metadata values computed for pairs of the plurality of anatomical images according to relationships between respective likelihood of malignancy computed by the at least one neural network component. (par. 132-risk categorization table; quantifying the increased risk for the presence of the cancer for the human subject as a risk score, wherein the composite score (combined obtained biomarker value and obtained clinical parameter values) is matched to a risk category of a grouping of stratified human subject populations wherein each risk category comprises a multiplier (or percentage) indicating an increased likelihood of having the cancer correlated to a range of biomarker composite scores)
Claim 9.  Cohen teaches the method of claim 1, wherein the intermediate vector is computed as an output of a last fully connected layer that receives a concatenation of an output of a sub-component of the at least one neural network that is fed the at least one anatomical image, and an output of the dense layer of the at least one neural network that is fed at least some of the non-imaging clinical parameters. (par. 178-179- imaging and non-image patient data; par. 205)
Claim 10. 	Cohen teaches the method of claim 1, wherein the intermediate value is outputted by an output layer of the at least one neural network that is fed the at least one anatomical image and the plurality of non-imaging clinical parameters. (par. 178-179- imaging and non-image patient data;  See also par. 204-206)
Claim 11.	Cohen teaches The method of claim 1, wherein the at least some of the non-imaging clinical parameters are selected according to a training dataset of a plurality of sample patients, according to a statistical correlation between each non-imaging clinical parameter and a ground truth indicative of a diagnosis of malignancy. (See par. 132-133- risk categ. Table and stratification of human subjects; see also par. 205-206)
Claim 12. Cohen teaches the method of claim 1, wherein the at least one neural network comprises an ensemble of a plurality of neural networks each differing by at least one neural network parameter, wherein the at least one anatomical image comprises a plurality of anatomical images each fed into each neural network of the ensemble, wherein the intermediate vector is computed as an aggregation of the plurality of embedding values computed by the ensemble and an aggregation of a plurality of values outputted by each respective dense layers of the ensemble. (par. 197-202- an ensemble or NN)
Claims 13-14   Cohen teaches the method of claim 1, wherein the non-imaging clinical parameters exclude an external manual and/or automatic analysis of the at least one anatomical image. (par. 132-133)

Claim 18. Cohen teaches a system for selecting patients for treatment, comprising: at least one hardware processor executing a code  (par. 44, par.159) for:
 feeding at least one anatomical image of a patient depicting a target tissue and a plurality of non-imaging clinical parameters of the patient into at least one neural network component of a model ( par. 178:  the neural net can be trained to learn to identify specific medical data (e.g., images, unstructured, structured, etc.). Neural net NN3 may classify the data into different data types, e.g., raw images, numeric/structured data; par. 179- NN3 may separate the identified patient data into different categories of information, e.g., raw images, unstructured data (e.g., physician notes, diagnosis, treatments, radiological notes, etc.), numerical data (e.g., blood test results, biomarkers), demographic data (age, weight, etc.) and biomarker velocity), and a plurality of non-imaging clinical parameters of the patient into at least one neural network component of a model (par. 169-data from a patient's medical records and other publicly available data is provided to a master neural net, wherein the master neural net analyzes the data to predict a patient' s individual risk of having cancer; par 172-173- receiving patient medical record data from EMR database access.)
 outputting by the at least one neural network component, an intermediate vector storing a plurality of embedding values computed for the at least one anatomical image, a plurality of values outputted by a dense layer of the at least one neural network component in response to an input of at least some of the non-imaging clinical parameters, and an intermediate value indicative of likelihood of malignancy for the target tissue; (par. 201-a neural network(s) use clinical data to determine biomarker velocity and determines whether the velocity is indicative of the presence of cancer.; par. 202-neural net extracts portions of images relevant to determining an increased risk of cancer.)
 feeding into a classifier component of the model, a feature vector created from the intermediate vector and the plurality of non-imaging clinical parameters ( par. 205-206-assigned weights applied to neural net inputs and predict a % likelihood of having cancer/ patient risk score.); and 
selecting patients for treatment according to an indication of likelihood of malignancy in the target tissue outputted by the model. (par. 44- machine learning system may be utilized to determine the best cohort grouping as well as determine how biomarker composite data, medical data and other data are to be combined in order to generate a risk categorization in an optimal or near-optimal manner... The machine learning system yields a numerical risk score for each patient tested, which can be used by physicians to make treatment decisions concerning the therapy of cancer patients or, importantly, to further inform screening procedures)

Claim 18 has been further amended to recite “wherein selecting comprises tagging a record of the patient with an indication of recommendation for a biopsy, for patients having a value indicative of likelihood of malignancy above a threshold, or a recommendation to either delay or not perform the biopsy for patients having a value indicative of likelihood of malignancy beneath the threshold.”
Cohen discloses tagging a record of the patient with a likelihood of malignancy above a threshold in imaging data for the patient. (par. 352-a patient risk score is generate a probability value for a malignant nodule and classify the radiographically apparent pulmonary nodules in a patient as malignant, if the probability value is above the threshold value, or classify the radiographically apparent pulmonary nodules in a patient as benign, if the probability value is below the threshold value.; par. 353-a report is output indicating the patient’s risk. )
Cohen does not explicitly disclose  a recommendation for a biopsy, for patients having a value indicative of likelihood of malignancy above a threshold, or a recommendation to either delay or not perform the biopsy for patients having a value indicative of likelihood of malignancy beneath the threshold.    Okrongly discloses providing an indication of recommendation for a biopsy, for patients having a value indicative of likelihood of malignancy above a threshold, or a recommendation to either delay or not perform the biopsy for patients having a value indicative of likelihood of malignancy beneath the threshold.  (par. 37-38: PIRADS scores or Likert scores above or below a given threshold recommend different actions; a subject with a radiology reporting scale score associated with the absence of detectable prostate cancer (e.g., aggressive prostate cancer) is not recommended for prostate biopsy and/or an intervention. In some embodiments, the subject may be recommended for prostate biopsy and/or an intervention (e.g., active surveillance, radical prostatectomy) when the radiology reporting scale score is associated with detectable prostate cancer (e.g., aggressive prostate cancer). For instance, a radiology reporting scale score of 3 may be associated with a moderate risk of prostate cancer (e.g., aggressive prostate cancer), to some such cast», the subject may be recommended for prostate biopsy and/or less aggressive intervention. Alternatively, the subject may opt for more aggressive treatment. A radiology reporting scale score of 4 or 5 may be associated with a high risk of prostate cancer. In such cases, the subject may be recommended for prostate biopsy and/or more aggressive treatment.)
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method Cohen with the teaching of Okrongly to include a recommendation for a biopsy, for patients having a value indicative of likelihood of malignancy above a threshold, or a recommendation to either delay or not perform the biopsy for patients having a value indicative of likelihood of malignancy beneath the threshold, with the motivation of minimizing unnecessary and invasive biopsy procedures in patients (Okrongly: par. 4)

Claim 19.  	Cohen teaches the system of claim 18, further comprising a code for:
training the at least one neural network component of the model for outputting the intermediate value indicative of likelihood of malignancy for the target tissue of the target patient, according to a training dataset storing, for each of a plurality of sample patients, a ground truth indication of malignancy, at least one anatomical image depicting the target tissue, and value for the plurality of non-imaging clinical parameters;  (par. 155-training data set of known outcomes (retrospective analysis); and par. 166- providing the neural network system with a myriad of risk factors associated with the presence of cancer, some of which have a greater impact than others, as well as a sufficiently large training data set, the neural network may more accurately predict an individual's likelihood (risk) of having cancer, offering patients and clinicians a strong, evidenced-based individualized risk assessment, with specific follow-up recommendations for patients identified as high-risk.)
creating an intermediate training dataset storing a respective feature vector for each of the plurality of sample patients, wherein each feature vector is created from a respective intermediate vector and the plurality of non-imaging clinical parameters for the respective sample individual, wherein each respective intermediate vector stores a plurality of embedding values computed for the at least one anatomical image of the respective sample individual and a plurality of values, outputted by a dense layer of the trained at least one neural network component in response to an input of at least some of the non-imaging clinical parameters of the respective sample individual, and an intermediate value indicative of likelihood of malignancy for the target tissue of the sample individual; and  (par. 197-199- neural network uses biomarker/genetic database information to identify similar and/or related genes with reference to the genes associated with the patient's medical history and output the types of genes that are relevant for further analysis, in addition to the risks associated with the identified gene)
 training the classifier component of the model according to feature vectors stored in the intermediate training dataset and corresponding ground truth indications of malignancy, wherein the model includes the trained at least one neural network component and the trained classifier component. (par. 201-evaluating analyzes the velocity of biomarkers of a biomarker panel and determines whether the velocity is indicative of the presence of cancer; see also par. 204-which receives different types of input including image and non-image clinical data; par. 205- Neural net assigns weights to each input, and performs an analysis to make a prediction (a % likelihood) of having cancer based on these risk factors, this output is stored and becomes a part of the feedback loop to refine predictions made at a later time. )

Claim 20	Cohen and Okrongly teach the method of claim 1 as explained in the rejection of claim 1.  Furhermore,  Okrongly teaches a method wherein the tagging a record of the patient with an indication of recommendation for treatment comprises electronic tagging of an electronic medical recording with an indication of recommendation for treatment. (par. 37-38; par. 92-output includes transmitting/ displaying to sending a report to patients and/or medical professional)  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method Cohen with the teaching of Okrongly  with the motivation of minimizing unnecessary and invasive biopsy procedures in patients (Okrongly: par. 4)

Claim 21. 	Cohen and Okrongly teach the method of claim 1 as explained in the rejection of claim 1.  Furhermore,  Okrongly teaches a method wherein an electronic message is generated and provided to the physician suggesting further treatment for the patient.
 (par. 37-38- subject with a radiology reporting scale score associated with the absence of detectable prostate cancer (e.g., aggressive prostate cancer) is not recommended for prostate biopsy and/or an intervention. In some embodiments, the subject may be recommended for prostate biopsy and/or an intervention (e.g., active surveillance, radical prostatectomy) when the radiology reporting scale score is associated with detectable prostate cancer (e.g., aggressive prostate cancer); par. 92-output includes transmitting/ displaying to sending a report to patients and/or medical professional)  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method Cohen with the teaching of Okrongly  with the motivation of minimizing unnecessary and invasive biopsy procedures in patients (Okrongly: par. 4)

Claim 22. 	Cohen and Okrongly teach the method of claim 1 as explained in the rejection of claim 1.  Furhermore,  Okrongly teaches a method further comprising monitoring the patient to determine whether malignancy is developing or not for patients having a value indicative of likelihood of malignancy beneath the threshold.
(par. 38: the subject may be recommended for prostate biopsy and/or an intervention (e.g., active surveillance, radical prostatectomy) when the radiology reporting scale score is associated with detectable prostate cancer) At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method Cohen with the teaching of Okrongly  with the motivation of minimizing unnecessary and invasive biopsy procedures in patients (Okrongly: par. 4)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (WO 2017173428 A1) and Okrongly (WO 2020205204 A1)  as applied to claim 1, and  in further view of Zhao et al (US 20080097942 A1)
Claim 8.	  Cohen teaches the method of claim 7 as explained.  Cohen does not disclose, but Zhao teaches a method wherein the relationships are computed for a first and second image of each pair of the plurality of anatomical images, selected from the group consisting of: likelihood of malignancy for the first image divided by a sum of likelihood of malignancy for the first image and likelihood of malignancy for the second image, absolute value of a difference between likelihood of malignancy for the first image and likelihood of malignancy for the second image, and maximum of the likelihood of malignancy for the first image and likelihood of malignancy for the second image. (Par.26-comparing the difference of the likelihood of malignancy in a first image/ test result to a second image/testing result:  subsequently in step 206, the testing results (predicted likelihood of malignancy) are compared with ground truth records for the set of testing examples. The actual ground truth data and the testing results are compared and the difference is treated as the performance rating (the lower the difference, the better the performance) in step 207)
	At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method of Cohen with the teaching of Zhao to compare the likelihood of malignancy across a pair of images with the motivation of improving the diagnostic success rates which result from properly trained machine learning systems (par. 4)

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (WO 2017173428 A1) and Okrongly (WO 2020205204 A1) as applied to claim 1, and in further view of Horsch et al (US 20050234570 A1)
Claim	14 	Cohen teaches the method of claim 1, as explained but does not expressly disclose that the malignancy is in breast tissue.  Horsch teaches a system and method wherein the indication of likelihood of malignancy in the target tissue comprises indication of likelihood of malignancy in breast tissue. (par. 46; par. 108- prevalence-modified PM as a function of radiologist PM for 100 cases of ultrasound-detected breast lesions)  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Cohen with the teaching of Horsch to include breast tissue among the types of target tissue evaluated for malignancies, with the motivation of improving/lowering the considerable rates of misclassification among suspect lesions (par. 20)
Claim 15. 	Cohen teaches the method of claim 14, wherein the non-imaging clinical parameters are selected from the group consisting of: demographics, age, last body mass index, maximum body mass index, last body mass index class, maximum body mass index class, gynecological history, age at first menstruation, age at last menstruation, indication of postmenopausal, number of menstruation years, pregnancies count, past pregnancies, indication of is breastfeeding, number of children breastfed, indication of current use of hormone replacement therapy, cancer history, family breast cancer first degree, family breast or ovarian cancer, number of relatives with breast or ovarian cancer, minimum age in family for cancer, any personal cancer history, symptoms, lump complaint by woman, bilateral lump complaint by woman, lump complaint by woman in the past, pain complaint by woman, bilateral pain complaint by woman, breast radiology history, past number of breast imaging encounters, past breast density, past final BIRADS assessment DM left, past final BIRADS assessment DM right, past final BIRADS assessment US left, past final BIRADS assessment US right. (par. 172-identifies patient data parameters including: age, gender, address, medical history, physician notes, symptoms, prescribed medications, known allergies, imaging data and corresponding annotations, treatment and treatment outcomes, blood work, genetic testing, expression profiles, family histories;  See also  par. 181; par. 187)

Response to Arguments
Applicant's arguments filed 4/10/22 have been fully considered but they are not persuasive.
(A)   	Applicant argues that the claim rejections under 35 U.S.C. 112(a) should be withdrawn in light several passages cited from the originally filed disclosure, and based upon the applicant’s incorporation of Appendix E1 of “Predicting Breast Cancer by Applying Deep Learning to Linked Health Records and Mammography Images.”
	In response, as explained in the objection to the specification above, the incorporation by reference of Appendix E1 of “Predicting Breast Cancer by Applying Deep Learning to Linked Health Records and Mammography Images,” is ineffective because the article was not published or publicly available at the time of filing.  As such, it cannot be relied upon for disclosing claimed limitations. 
Moreover,  it is noted that citations provided by applicant  (i.e. claim 7 and par. 97) describe “the feature vector may also include metadata values computed for pairs of the anatomical images.”  The metadata values are computed according to relationships between respective values for the likelihood of malignancy that are computed by the neural network component for the respective pair of images.  Similarly, paragraph 168 describes that the “feature vector includes the entire set of clinical features, and image features extracted from the neural network component.” 
However, the claim language recites “a feature vector created from the intermediate vector and the plurality of non-imaging clinical parameters.”  The cited passages do not provide any description or explanation how a feature vector is generated from an “intermediate vector.”  More specifically, the disclosure does not set forth an algorithm, equation, or a particular set of steps to define the relationship between “intermediate vector” and the “feature vector,” except to state that the feature vector is created from the intermediate vector.  
 Moreover, the independent claims recite “an intermediate vector storing a plurality of embedding values computed for the at least one anatomical image.”    However, the specification does not set forth, either by definition or example, what an “embedding value” is and/or how it is computed for an image (or images).
Therefore the rejections of the claims under 35 USC 112(a) and under 35 USC 112(b) have been maintained.  
(B)	Applicant argues the language of the claims as amended.  Applicant argues that the Cohen reference does not teach/is silent with respect to “the feature of recommendation for treatment.”
	In response, it should be noted that the current claim language recites “tagging a record of the patient with an indication of recommendation for a biopsy.”  Given the broadest reasonable interpretation, providing a high likelihood that the nodule in the image is malignant may be an considered an indication that a biopsy is recommended. 
	Moreover, the examiner has provided an additional referent to address the additional features recited in the claim amendments.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626